Opinion by
Mr. Justice Musmanno,
This is a companion case to that of Provident Trust Company of Philadelphia v. Interboro Bank and Trust *557Company, 388 Pa. 548, decision and opinion in which, have been filed this date. This particular case involved an amount of $351.65 representing an account held in the name of Mrs. Cora Savidge and her husband in the Colonial Federal Savings and Loan Association. After the death of Mrs. Savidge’s husband, the widow asked Arthur Benson to have the account changed to her name alone. Instead of doing this, Benson withdrew the money, accepted a check drawn on the Central Penn National Bank and deposited it in the Interboro Bank with the endorsement, “For deposit only Account of Cora Y. Savidge Cora V. Savidge.” This account he had opened without Mrs. Savidge’s knowledge. The Central Penn National Bank, upon learning of the unauthorized endorsement, reimbursed the account of the Loan Association and sued the Interboro Bank for a return of the $351.65. The action was based on the guarantee of the genuineness of the prior endorsements which accompanied Interboro’s endorsement. As Interboro raises here the same issues presented by it in the case of Provident Trust Company v. Interboro, it is unnecessary to repeat here what we said in that case. Thus, for the reasons set forth in the Provident Trust case, the judgment of the Court below is affirmed in favor of the plaintiff bank.